DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: route information input unit configured to receive… in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1-11 are allowed over the prior art of record.

The closest prior art of record is JP2003063273A, (hereinafter Fukuhara).

The following is an examiner’s statement of reasons for allowance: 

The prior art reference JP2003063273A (“Fukuhara”) discloses a vehicle controller capable of automatically performing passing operation. However, Fukuhara discloses wherein during inter-vehicle control travel, the overtaking operation is permitted only when the vehicle speed of the preceding vehicle traveling ahead is lower than the vehicle setting speed of the host vehicle but does not explicitly disclose an other-vehicle traveling route determiner configured to determine whether the traveling route of the other vehicle is set in a direction of a branch path, on a basis of the traveling route of the other vehicle acquired by the other-vehicle traveling route acquirer in a case where the relative vehicle speed determiner determines that the relative vehicle speed exceeds the predetermined threshold speed; and an automatic traveling controller configured to cause the own vehicle to travel following the other vehicle along the target travel path generated by the target travel path generator without passing the other vehicle in a case where the other-vehicle traveling route determiner determines that the traveling route of the other vehicle is set in the direction of the branch path or determine whether the traveling route of the other vehicle is set in a direction of a branch path, on a basis of the acquired traveling route of the other vehicle, in a case where a determination is made that the relative vehicle speed exceeds the predetermined threshold speed; and cause the own vehicle to travel following the other vehicle along the generated target travel path without passing the other vehicle in a case where a determination is made that the traveling route of the other vehicle is set in the direction of the branch path. 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
An automatic driving assist apparatus comprising: 
a route information input unit configured to receive an input of information of a destination by an operation from outside the automatic driving assist apparatus; 
at least one processor configured to function as: 
a map information acquirer configured to acquire road map information; 
an own vehicle position estimator configured to estimate an own vehicle position that is a current position of an own vehicle; and 
a traveling route setting unit configured to set a traveling route connecting the own vehicle position estimated by the own vehicle position estimator and the destination input through the route information input unit, on a basis of the road map information acquired by the map information acquirer; 
sensors configured to acquire traveling environment information around the own vehicle; 
an automatic driving controller, 
the automatic driving controller comprising: 
a target travel path generator configured to generate, on the traveling route set by the traveling route setting unit, a target travel path along which the own vehicle is caused to travel by automatic driving; 
an other-vehicle detection determiner configured to determine whether another vehicle is detected on a traveling lane on which the own vehicle is traveling, on2Application No. 16/840,019Docket No.: 086551-0452 Reply to Office Action of September 16, 2021a basis of the traveling environment information acquired by the traveling environment information acquirer; 

an other-vehicle traveling route determiner configured to determine whether the traveling route of the another vehicle is set in a direction of a branch path, on a basis of a traveling route of the another vehicle received from the another vehicle in a case where the relative vehicle speed determiner determines that the relative vehicle speed exceeds the predetermined threshold speed; and 
an automatic traveling controller configured to cause the own vehicle to travel following the another vehicle along the target travel path generated by the target travel path generator without passing the another vehicle in a case where the other-vehicle traveling route determiner determines that the traveling route of the another vehicle is set in the direction of the branch path.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
An automatic driving assist apparatus comprising circuitry, the circuitry being configured to: 
acquire road map information; 
estimate an own vehicle position that is a current position of an own vehicle; 
receive an input of information of a destination by an operation from outside the automatic driving assist apparatus; 
acquire traveling environment information around the own vehicle; 

acquire a traveling route of another vehicle through a communication from outside the automatic driving assist apparatus; 
generate, on the set traveling route, a target travel path along which the own vehicle is caused to travel by automatic driving; 
determine whether the another vehicle is detected on a traveling lane on which the own vehicle is traveling, on a basis of the acquired traveling environment information;6Application No. 16/840,019Docket No.: 086551-0452 
Reply to Office Action of September 16, 202 Idetermine whether a relative vehicle speed between a set vehicle speed of the own vehicle and a vehicle speed of the another vehicle exceeds a predetermined threshold speed, in a case where the another vehicle traveling ahead of the own vehicle is detected; 
determine whether the traveling route of the another vehicle is set in a direction of a branch path, on a basis of the acquired traveling route of the another vehicle, in a case where a determination is made that the relative vehicle speed exceeds the predetermined threshold speed; and 
cause the own vehicle to travel following the another vehicle along the generated target travel path without passing the another vehicle in a case where a determination is made that the traveling route of the another vehicle is set in the direction of the branch path.

Claims 2-10 depend from Claim 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner




/Angelina Shudy/Primary Examiner, Art Unit 3668